
	

114 S3063 IS: Veterans' Identity Theft Protection Act of 2016
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3063
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2016
			Ms. Baldwin (for herself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to discontinue using Social Security account numbers
			 to identify individuals, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Veterans' Identity Theft Protection Act of 2016.
		2.Discontinuation by Department of Veterans Affairs of use of Social Security account numbers to
			 identify veterans
 (a)In generalExcept as provided in subsection (b), the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Labor, shall discontinue using Social Security account numbers to identify individuals in all information systems of the Department of Veterans Affairs as follows:
 (1)For all veterans submitting to the Secretary of Veterans Affairs new claims for benefits under laws administered by the Secretary, not later than two years after the date of the enactment of this Act.
 (2)For all individuals not described in paragraph (1), not later than five years after the date of the enactment of this Act.
 (b)ExceptionThe Secretary of Veterans Affairs may use a Social Security account number to identify an individual in an information system of the Department of Veterans Affairs if and only if the use of such number is required to obtain information the Secretary requires from an information system that is not under the jurisdiction of the Secretary.
			
